MEMORANDUM OPINION

                                        No. 04-07-00831-CV

                     IN THE ESTATE OF JOSE LUIS POMAR, DECEASED
                                       Appellant

                      From the County Court at Law No 1, Webb County, Texas
                               Trial Court No. 2007-PB4-000018-L1
                         Honorable Alvino (Ben) Morales, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: April 15, 2009

DISMISSED

           Appellant’s brief, which was due on February 9, 2009, has not been filed. On March 16,

2009, this court ordered appellant to show cause in writing by March 31, 2009, why this appeal

should not be dismissed for want of prosecution. Appellant did not respond. The appeal is

dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b).



                                                      PER CURIAM